Sheewood, J.
In order to constitute the crime of obtaining money or property by false pretenses, it is requisite that the false pretense should be either of a past event, or of some fact having a present existence, and it can not consist of a promise to do something or of some event to happen in the future. State v. Evers, 49 Mo. 542; State v. DeLay, 93 Mo. 98; State v. Kingsley, 108 Mo. 135
*426Here the alleged false pretense by which defendant obtained the $10 from Meltabarger, was that he would ship Meltabarger a large quantity of goods and wares. Under the cases cited, the indictment alleges no offense,- and as the evidence preserved shows that the charge in the indictment is in accordance with the facts, we reverse the judgment and discharge the defendant.
All concur.